EX-99(g)(2)(A) AMENDED AND REVISED APPENDIX TO RULE 17f-5 DELEGATION AGREEMENT This Appendix to the Rule 17-5 Delegation Agreement dated May 8, 2003, as amended, between UMB Bank, n.a. and Scout Funds, is amended and restated, effective August 29, 2012, to indicate that the series of Scout Funds listed below are covered by the Rule 17-5 Delegation Agreement, and Scout Funds agrees, on behalf of each such series, to be bound by all terms and conditions in said agreement and any amendments thereto. Name of Fund: Scout Stock Fund Scout Mid Cap Fund Scout Small Cap Fund Scout International Fund Scout International Discovery Fund Scout Global Equity Fund Scout Core Bond Fund Scout Core Plus Bond Fund Scout Unconstrained Bond Fund Scout Low Duration Bond Fund SCOUT FUNDS By: /s/ Andrew J. Iseman Name: Andrew J. Iseman Title: President UMB BANK, N.A. By: /s/ Bonnie Johnson Name: Bonnie Johnson Title: Vice President Effective Date: August 29, 2012
